In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-139 CV

____________________


IN THE INTEREST OF J. J. M.




On Appeal from the 317th District Court
Jefferson County, Texas

Trial Cause No. C-159952-B




MEMORANDUM OPINION (1)
	In this suit to modify an order affecting the parent-child relationship, the trial court
appointed Stephen Edwards and Michele Corrine Morris-Hawkins as joint managing
conservators of J.J.M., a minor.  Edwards was appointed primary joint managing
conservator.  The trial court ordered Morris-Hawkins to submit to drug testing within 24
hours of receiving a written or telephonic request for testing from Edwards.  Morris-Hawkins appealed.  

	The record has been provided without cost to the appellant because the trial court
overruled the contest to the appellant's affidavit of indigence.  On October 22, 2004, the
appellant's motion for extension of time to file the brief was granted with the notation that
it was a final extension. The appellant failed to file her brief by the November 17, 2004,
due date.  On January 6, 2005, we notified the parties of the submission of the appeal
without briefs.  See Tex. R. App. P. 38.8(a)(2).  
	We have reviewed the record for fundamental error, and find none. (2)  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM

Submitted on January 27, 2005
Opinion Delivered February 3, 2005

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Tex. R. App. P. 47.4.
2.   We express no opinion upon whether the order is enforceable in all respects.